 

ig

Case 20-10883 Doc 226-1 Filed 08/26/21 Pagelof2

The Burns Law Firm, LLC

John Douglas Burns, Esquire
Managing Member
6303 Ivy Lane, Suite 102
Greenbelt, Maryland 20770
Phone: (301) 441-8780
Facsimile: (301) 441-9472

Email: info@burnsbankrupicyfirm.com
We Are A Debi Relief Agency!

August 25, 2021

SENT VIA EMAIL ONLY
Kempes Jean

Lori Lee Jean

22 Tygart Ct

Gaithersburg, MD 20879

Re: _ In re Jean, Kempes et ux; (Case No. 20-10883 / ADV #21-00106)
(Chapter 7) Informed Consent Agreement)

Mr. and Mrs. Jean:

I wish it were not the case but in this representation, having counsel comes with
the complications of claims against you by the Chapter 7 Trustee, which relate to allegations that
property of the estate may have been transferred by one or both of you post-petition (or pre-
petition) to cover legal fees. You deny such allegations and have provided testimony by
affidavit. Your payors of the retainers likewise have provided testimony by affidavit supporting
your denial. I am aware of no factual matters which contradict your testimony.

Despite my Herculean efforts to nip this in the bud by an early filed Motion to
Resolve on June 15, 2021 (with a “Line” of response and a Reply and exhibits, hearing set in for
merits, etc.) why my firm should not be employed and proceed with a retainer that the Trustee
should have to show cause was property of the estate, on August 12, 2021 at a hearing on same
the Bankruptcy Court declined to grant the Motion to Resolve because the Court found it
required a much more elaborate lawsuit for a declaratory judgment given the nature of the
nascent but still unformed dispute. I do not see the yet further cost and involvement of a lawsuit
for a declaratory judgment to be worth your further monetary investment simply so that the
Bankruptcy Court can authorize my retention and declare funds provided not property of the
estate.

There is a potential conflict of interest here which involves the duty of care of an
attorney to the client when the attorney faces a compromised retainer given the allegations of the
Chapter 7 Trustee that the retainers received by the attorney may be property of the estate. The
conflict is obvious, but as the ethics committee observes there is a need to have an undivided
duty of care to the client by the attorney unhampered by challenges to the source of retainer by
an intervening third party; namely, here the Chapter 7 Trustee. Whose interest does the attorney

 
Case 20-10883 Doc 226-1 Filed 08/26/21 Page 2of2

protect when or if a challenge arises to such retainer? Rule 1.7(a)(2) recites that a conflict of
interest may exist where there is a “significant risk” that my representation of you would be
“materially limited” by a “personal interest of the attorney.” Here, that personal interest of the
attorney is obvious and of record; namely, not being pulled into litigation with the Chapter 7
Trustee over whether or not your retainers are property of the estate. The Motion to Resolve
would have solved this problem in my judgment by finding and concluding the funds were not
property of the estate. However, that simple result was not to be as we learned on August 12,
2021.

As there is an unformed but potential conflict of interest, and following the events
of the hearing on August 12, 2021, the ethics committee has advised my firm that I may seek and
obtain a waiver of the conflict of interest by and through informed consent from you both. Rule
1.7(b) requires that I believe I can provide “competent and diligent” representation of you
notwithstanding the potential conflict of interest. I believe that I can, and the representation is
not prohibited by law. It then requires that I have each of you give informed consent to the
representation by signing a written waiver. This is that written waiver. The ethics committee
further notes that it would be helpful to have the Bankruptcy Court approve this informed
consent waiver, and consequently this written waiver will be submitted on twenty-one (21) days
written notice to your estate and the Chapter 7 Trustee and the United States Trustee. There is
no communication herein that is intended to be confidential to you, and all of this letter is
intended for public dissemination through a filed notice and opportunity to object.

The informed consent that you are agreeing to by signing below is that (i) you
want to retain and continue my services despite the potential for a conflict of interest if the funds
you provided to my firm are property of the estate (which again you have testified they are not);
and (ii) you understand that my firm would have a divergent “personal interest of the attorney” in
defending against any actual claims made by the Chapter 7 Trustee or any party in interest with
standing that my retainers constitute property of the estate. In that event, my firm would need to
withdraw its appearance and we might have adverse interests to one another.

If you wish to continue with my engagement as counsel, and wish to agree to this
waiver of any conflict of interest, please sign below where indicated. We have also discussed
these matters and I informed you this letter would be forthcoming (although delayed by a week
or so given other commitments I have had to address in this wa 7 case).

LE

Thank you. Ain

N_AMD AGREED TO: go
——+__- 4 f

 

 

emped/J an na /

Lori Lee Jean -
JDB; no
